

Exhibit 10.22




SECOND AMENDMENT AND WAIVER TO CREDIT AGREEMENT
THIS SECOND AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this
"Amendment") is entered into as of December 19, 2016, by and among the lenders
identified on the signature pages hereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a "Lender" and collectively as "Lenders"), TPG SPECIALTY
LENDING, INC., a Delaware corporation ("TSL"), as administrative agent for each
member of the Lender Group (in such capacity, together with its successors and
assigns in such capacity, "Agent"), TSL, as sole lead arranger (in such
capacity, together with its successors and assigns in such capacity, the "Sole
Lead Arranger"), POWER SOLUTIONS INTERNATIONAL, INC., a Delaware corporation
("Parent"), PROFESSIONAL POWER PRODUCTS, INC., an Illinois corporation ("PPPI"),
POWERTRAIN INTEGRATION ACQUISITION, LLC, an Illinois limited liability company
("PIA"), BI-PHASE TECHNOLOGIES, LLC, a Minnesota limited liability company
("BPT"), and the other Persons from time to time party hereto as borrowers (such
Persons together with Parent, PPPI, PIA and BPT, are referred to hereinafter
each individually as a "Borrower", and individually and collectively, jointly
and severally, as the "Borrowers").
WHEREAS, the Borrowers, Agent, and Lenders are parties to that certain Credit
Agreement dated as of June 28, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement");
WHEREAS, there exists an Event of Default under Section 7(c) of the Credit
Agreement due to the Borrowers' failure to meet the minimum EBITDA required for
the month ending October 31, 2016 (the "Minimum EBITDA EOD"); and
WHEREAS, Borrowers, Agent and Lenders have agreed to modify the Credit Agreement
and waive the Minimum EBITDA EOD as provided herein, in each case subject to the
terms and provisions hereof;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.
2.Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 5 below and in reliance upon the representations and
warranties of the Borrowers set forth in Section 6 below, the Credit Agreement
is amended as follows:
(a)    Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following definitions thereto in their proper alphabetical order:
"Second Amendment" means the Second Amendment and Waiver to Credit Agreement,
dated as of the Second Amendment Effective Date, among Borrowers, Agent and
Lenders.




DOC ID - 25380773.5






--------------------------------------------------------------------------------









"Second Amendment Effective Date" means December 19, 2016.
(b)    The defined term "Availability Reserve" set forth in Schedule 1.1 to the
Credit Agreement is hereby amended and restated in its entirety as follows:
"Availability Reserve" means (i) $7,500,000 at all times from the Closing Date
up to the Second Amendment Effective Date and (ii) $7,700,000 on the Second
Amendment Effective Date and at all times thereafter.
(c)    The defined term "Closing Date Fee Letter" set forth in Schedule 1.1 to
the Credit Agreement is hereby amended and restated in its entirety as follows:
"Closing Date Fee Letter" means that certain amended and restated fee letter,
dated as of the Second Amendment Effective Date, among Borrowers and Agent, in
form and substance reasonably satisfactory to Agent.
(d)    The defined term "Reporting Reserve" set forth in Schedule 1.1 to the
Credit Agreement is hereby amended and restated in its entirety as follows:
"Reporting Reserve" means $12,500,000.
(e)    Section 5 of the Credit Agreement is hereby amended by adding a new
Section 5.16 to the end thereof that reads as follows:
5.16. Engagement of Financial Consultant. The Loan Parties shall at all times
from and after the Second Amendment Effective Date maintain their engagement of
CR3 Partners as a financial consultant (the "Consultant") upon terms of
employment acceptable to the Required Lenders and the Loan Parties. The
Consultant shall be engaged solely by the Loan Parties and all fees and expenses
of the Consultant shall be solely the responsibility of the Loan Parties. In no
event shall Agent or any Lender have any liability or responsibility for the
payment of such fees or expenses, and neither Agent nor any Lender shall have
any obligation or liability to the Loan Parties, the Consultant or any other
Person by reason of any acts or omissions of the Consultant.
(f)    Section 7(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(c) Minimum EBITDA. Have EBITDA for each period of 12 consecutive fiscal months
of Parent and its Subsidiaries for which the last fiscal month ends on a date
set forth below of at least the amount set forth opposite such date:
Month End
EBITDA
February 28, 2017
$24,180,000
March 31, 2017
$26,185,000
April 30, 2017 and the last day of each fiscal month of Parent and its
Subsidiaries ending thereafter
$27,500,000







DOC ID - 25380773.5
-2-





--------------------------------------------------------------------------------









3.Waiver. Subject to the satisfaction of the conditions set forth in Section 5
below and in reliance upon the representations and warranties set forth in
Section 6 below, Agent and Lenders hereby waive the Minimum EBITDA EOD. For the
avoidance of doubt, the foregoing waiver shall not be deemed to be a waiver of
any other existing or hereafter arising Defaults or Events of Default or any
other deviation from the express terms of the Credit Agreement or any other Loan
Document. This is a limited waiver and shall not be deemed to constitute a
consent or waiver of any other term, provision or condition of the Credit
Agreement or any other Loan Document, as applicable, or to prejudice any right
or remedy that Agent or any Lender may now have or may have in the future under
or in connection with the Credit Agreement or any other Loan Document.
4.Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of such Borrower,
and further acknowledges that there are no existing claims, defenses, personal
or otherwise, or rights of setoff whatsoever with respect to the Credit
Agreement or any other Loan Document. Each Borrower hereby agrees that this
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Obligations. The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by the Borrowers in all
respects.
5.Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date first written above upon the satisfaction of the
following conditions precedent:
(a)Each party hereto shall have executed and delivered this Amendment to Agent.
(b)Agent shall have received each of the additional documents, instruments and
agreements listed on Annex A attached hereto
(c)Agent shall be satisfied that any "Default" or "Event of Default" under the
ABL Credit Agreement has been waived in accordance with the terms of the ABL
Credit Agreement.
(d)No Default or Event of Default (other than the Minimum EBITDA EOD) shall have
occurred and be continuing.
(e)Borrowers shall have paid to Agent, for the benefit of each Lender, the fees
set forth in paragraphs 3 and 4 of the Closing Date Fee Letter.
(f)Borrowers shall have paid all Lender Group Expenses of Agent and Lenders
outstanding as of the Second Amendment Effective Date.














DOC ID - 25380773.5
-3-





--------------------------------------------------------------------------------





(g)All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel.


6.Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, each Borrower hereby represents and warrants to Agent and
Lenders, after giving effect to this Amendment:


(a)    All representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date).


(b)
No Default or Event of Default has occurred and is continuing.

(c)    This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of each Borrower and are enforceable
against such Borrower in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors'
rights generally.


7.
Miscellaneous.

(a)    This Amendment shall be a contract made under and governed by, and
construed in accordance with the internal laws of the State of New York.


(b)    This Amendment may be executed in any number of counterparts, and by the
parties hereto on the same or separate counterparts, and each such counterpart,
when executed and delivered, shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Amendment. Delivery
of an executed signature page of this Amendment by facsimile transmission or
electronic photocopy (i.e. "pdf") shall be effective as delivery of a manually
executed counterpart hereof.


8.Release. In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, on behalf of itself,
each of its Subsidiaries and each of their respective successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and Lenders, and their successors
and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the "Releasees" and
individually as a "Releasee"), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings,


DOC ID - 25380773.5
-4-





--------------------------------------------------------------------------------





damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known as of the date of this
Amendment, both at law and in equity, which any Borrower, any of its
Subsidiaries or any of their respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment, in each case for or on account of, or in
relation to, or in any way in connection with any of the Credit Agreement, or
any of the other Loan Documents or transactions thereunder or related thereto.


[Signature pages follow]










































































DOC ID - 25380773.5
-5-





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.


BORROWERS:
 
 
POWER SOLUTIONS INTERNATIONAL, INC., a Delaware corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
PROFESSIONAL POWER PRODUCTS, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
POWERTRAIN INTEGRATION ACQUISITION, LLC, an Illinois limited liability company
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
BI-PHASE TECHNOLOGIES, LLC, a Minnesota limited liability company
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer



































Signature page to First Amendment to Credit Agreement





--------------------------------------------------------------------------------







TPG SPECIALTY LENDING, INC.,
a Delaware corporation, as Agent, as Sole Lead Arranger and as a Lender




By: /s/ Michael Fishman    
Name: Michael Fishman
Title:     Co-Chief Executive Officer


TAO TALENTS, LLC,
a Delaware limited liability company, as a Lender


By: /s/ Steven S Pluss
Name: Steven S Pluss
Title:     Vice President







--------------------------------------------------------------------------------









Annex A


1.
Closing Date Fee Letter



2.
Consent and Reaffirmation, dated as of the Second Amendment Effective Date and
duly executed by all of the Guarantors in substantially the form attached hereto
as Annex B



3.
Amendment and Waiver to ABL Credit Agreement











































































DOC ID - 25380773.5







--------------------------------------------------------------------------------









Annex B


CONSENT AND REAFFIRMATION


Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Second Amendment and Waiver to Credit Agreement (the "Amendment");
(ii) consents to each Borrower's execution and delivery of the Amendment; (iii)
agrees to be bound by the Amendment and the release contained in Section 8
thereof; and (iv) affirms that nothing contained therein shall modify in any
respect whatsoever any Loan Documents (other than as specifically provided in
the Amendment) to which the undersigned is a party and reaffirms that the Loan
Documents to which it is a party shall continue to remain in full force and
effect. Although each of the undersigned has been informed of the matters set
forth herein and has acknowledged and agreed to same, the undersigned
understands that Agent and Lenders have no obligation to inform the undersigned
of such matters in the future or to seek the undersigned's acknowledgment or
agreement to future amendments, waivers or consents, and nothing herein shall
create such a duty.


[Signature page follows]






















































DOC ID - 25380773.5







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Amendment.


 
 
 
THE W GROUP, INC., a Delaware corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
POWER SOLUTIONS, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
POWER GREAT LAKES, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
AUTO MANUFACTURING, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
TORQUE POWER SOURCE PARTS, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer





















Consent and Reaffirmation







--------------------------------------------------------------------------------









 
 
 
POWER PROPERTIES, L.L.C., an Illinois limited liability company
 
 
 
 
 
 
By:
The W Group, Inc., as sole managing member
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
POWER PRODUCTION, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
POWER GLOBAL SOLUTIONS, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
PSI INTERNATIONAL, LLC, an Illinois limited liability company
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
XISYNC L.L.C., an Illinois limited liability company

 
 
 
 
 
 
By:
The W Group, Inc., as sole managing member
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer



















Consent and Reaffirmation





